of f i c e of c h i ef c ou n sel department of the treasury i n t e r n al r e v e n u e s e r v i c e w ashington d c date number info release date uil the honorable jerry f costello member u s house of representative sec_144 lincoln place court suite belleville il attention --------------------- dear congressman costello conex-114751-10 i am responding to your inquiry dated date on behalf of your constituent ---- -----------------------------of --------------------- ------------------asks whether plaintiffs must include in gross_income a settlement award they receive to settle a class action lawsuit involving -------------------------------------------------------------------------------------------------------- ------------------------------ it appears that the settlement award will include attorneys’ fees compensation_for loss of property value loss of enjoyment and use of property and destruction of property due to fire or explosion and reimbursement of medical_expenses gross_income includes all income from whatever source derived except as otherwise provided by law sec_61 of the internal_revenue_code code under sec_61 congress intends to tax all gains or undeniable accessions to wealth clearly realized over which the taxpayers have complete dominion 348_us_426 c b whether an award received under a settlement agreement is taxable depends on the nature of the claim that was the basis for the settlement an award is generally taxable unless it is specifically excluded from income by law or constitutes a return_of_capital i hope the following information on the income_tax treatment of different types of damage awards that plaintiffs may receive in a settlement of a class action is helpful medical_expenses taxpayers generally exclude from gross_income a settlement award they receive whether as lump sums or as periodic_payments on account of personal physical injuries or physical sickness sec_104 of the code thus taxpayers generally exclude from gross_income a settlement award that compensates conex-114751-10 them for amounts they pay for medical_care due to a personal physical injury or physical sickness however a taxpayer must include in income an award attributable to and not in excess of of amounts that the taxpayer deducted as medical_expenses in prior taxable years sec_104 of the code declines in property values a taxpayer who receives an award for declines in the value of property must reduce the basis in the property by the amount of the award if the award is less than the taxpayer’s adjusted_basis in the property the award is not taxable however the taxpayer must include the award in gross_income to the extent it exceeds the taxpayer’s adjusted_basis in the property destruction of property if a taxpayer properly claimed a casualty_loss deduction for property destroyed by a fire or explosion and in a later year receives an award to compensate for that loss then the taxpayer includes the award in gross_income in the year received to the extent that the casualty_loss deduction reduced the taxpayer’s income_tax in the year that the taxpayer took the casualty_loss deduction if the award exceeds the amount of the casualty_loss deduction the taxpayer reduces basis in the property by the amount of the excess the taxpayer includes such excess in income as gain to the extent that it exceeds the remaining basis in the property unless the taxpayer can exclude the gain from income or defer its recognition for example if the taxpayer’s principal_residence was destroyed the taxpayer may be eligible to exclude part of all of the gain from income sec_121 of the code in addition a taxpayer may elect to defer recognition of gain on an involuntary_conversion of property if the taxpayer meets certain requirements sec_1033 of the code attorneys’ fees the irs has held that plaintiffs do not include in income an award of attorneys’ fees to class counsel where the award was not made to the class counsel under any specific fee or retainer arrangement between the class counsel and the class members including class representatives the irs will generally issue a private_letter_ruling on the taxability of a settlement award that settles multiple claims the ruling would explain the tax treatment of each element of the award however the irs will not ordinarily issue a ruling on the proper allocation of a settlement award among multiple claims for federal tax purposes sec_4 of revproc_2010_3 2010_1_irb_110 the procedures for obtaining a private_letter_ruling are in revproc_2010_1 2010_1_irb_1 which taxpayers can find at the irs website irs gov i hope that this information is helpful if you have any further questions please call me or --------------------at -------------------- sincerely michael j montemurro chief branch office of associate chief_counsel income_tax and accounting
